Name: Council Decision (CFSP) 2016/947 of 14 June 2016 amending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo (This designation is without prejudice to positions on status, and is in line with UNSCR 1244(1999) and the ICJ Opinion on the Kosovo declaration of independence.) (EULEX Kosovo)
 Type: Decision
 Subject Matter: political framework;  EU finance;  European construction;  organisation of the legal system;  Europe;  politics and public safety
 Date Published: 2016-06-15

 15.6.2016 EN Official Journal of the European Union L 157/26 COUNCIL DECISION (CFSP) 2016/947 of 14 June 2016 amending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo (*) (EULEX Kosovo) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 4 February 2008, the Council adopted Joint Action 2008/124/CFSP (1). (2) On 12 June 2014, the Council adopted Decision 2014/349/CFSP (2) which amended Joint Action 2008/124/CFSP and extended it until 14 June 2016. (3) On 11 June 2015, the Council adopted Decision 2015/901/CFSP (3) amending Joint Action 2008/124/CFSP, providing a financial reference amount for the period from 15 June 2015 until 14 June 2016. (4) Joint Action 2008/124/CFSP should be amended to extend the mandate of EULEX Kosovo until 14 June 2018 and provide a new financial reference amount intended to cover the period from 15 June 2016 until 14 June 2017. (5) Nothing in this Decision should be understood as prejudicing the independence and the autonomy of the judges and prosecutors. (6) Due to the special character of the activities of EULEX Kosovo in support of the relocated judicial proceedings within a Member State, it is appropriate to identify in this Decision the amount envisaged to cover the support to the relocated judicial proceedings within a Member State and to provide for the implementation of that part of the budget through a grant. (7) EULEX Kosovo will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty. (8) Joint Action 2008/124/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Joint Action 2008/124/CFSP is hereby amended as follows: (1) Article 16 is amended as follows: (a) in paragraph 1, the following subparagraphs are added: The financial reference amount intended to cover the expenditure of EULEX Kosovo from 15 June 2016 until 14 June 2017 shall be EUR 63 600 000. Out of the amount referred to in the ninth subparagraph, EUR 34 500 000 shall cover the expenditure of EULEX Kosovo for the implementation of its mandate in Kosovo from 15 June until 14 December 2016, and EUR 29 100 000 shall cover the support to the relocated judicial proceedings within a Member State from 15 June 2016 to 14 June 2017. The latter amount shall also retroactively cover expenditure arising from the support to the relocated judicial proceedings as of 1 April 2016. The Commission shall sign a grant agreement with a registrar acting on behalf of a registry in charge of the administration of the relocated judicial proceedings for that amount. The rules on grants provided for in Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (**) shall apply to this grant agreement. The financial reference amount for the subsequent period for EULEX Kosovo shall be decided by the Council. (**) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1).;" (b) paragraph 4 is replaced by the following: 4. Except for the amount referred to in the 10th subparagraph of paragraph 1 related to the support to the relocated judicial proceedings within a Member State, EULEX Kosovo shall be responsible for the financial implementation of the Mission's budget. For this purpose, EULEX Kosovo shall sign an agreement with the Commission.. (2) The second paragraph of Article 20 is replaced by the following: It shall expire on 14 June 2018. The Council, acting on a proposal from the High Representative, and considering complementary sources of funding as well as contributions from other partners, shall take the necessary decisions in order to ensure that EULEX Kosovo's mandate in support of the relocated judicial proceedings referred to in Article 3a and the related necessary financial means shall remain in effect until such time as these judicial proceedings have been concluded.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 14 June 2016. For the Council The President A.G. KOENDERS (*) This designation is without prejudice to positions on status, and is in line with UNSCR 1244(1999) and the ICJ Opinion on the Kosovo declaration of independence. (1) Council Joint Action 2008/124/CFSP of 4 February 2008 on the European Union Rules of Law Mission in Kosovo, EULEX Kosovo (OJ L 42, 16.2.2008, p. 92). (2) Council Decision 2014/349/CFSP of 12 June 2014 amending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO (OJ L 174, 13.6.2014, p. 42). (3) Council Decision (CFSP) 2015/901 of 11 June 2015 amending Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO (OJ L 147, 12.6.2015, p. 21).